Citation Nr: 1524243	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-12 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Leslie M. Schmidt, Attorney


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1972 until October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, that denied the Veteran's claim of service connection for PTSD.  In August 2008, the Veteran filed a statement to "reopen claim for PTSD".  As this was within a year of the December 2007 denial of his claim, the Board construes it as a timely Notice of Disagreement (NOD).  In October 2010, in pertinent part, the RO continued the denial of PTSD on what appears to be de novo basis.  The RO furnished the Veteran with a Statement of the Case (SOC) in March 2013.  The next month, the Veteran filed a Substantive Appeal, VA Form 9, as to the issue of PTSD.  The Board notes that the March 2013 SOC also addressed issues of service connection for sinus and bilateral foot disorders; however, the Veteran made no mention of these claims in his substantive appeal.  On his Form 9, he indicated that he was only appealing the denial of service connection for PTSD.   Accordingly, the claims for service connection for sinus and bilateral foot disorders are not on appeal before the Board.  

Treatment records indicate that the Veteran has been diagnosed with a major depressive disorder, schizophrenia, and PTSD.  Accordingly, his claim properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Board finds it necessary to remand the claim on appeal to the agency of original jurisdiction (AOJ) for additional development and consideration.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's VA treatment records dated since February 2013, to include records related to his participation in a PTSD program in January 2014.  See Letter from the Veteran's attorney, received January 7, 2014.

2.  The Veteran has reported the following stressors: 

a) While serving in Fort Benning, Georgia, someone held a mirror under his stall when he was using the toilet; 
(b) There was a man in the barracks at Fort Bragg who would lasso other soldiers around the neck when he was drunk; 
(c) He felt that he was subject to racial discrimination during service and that because his drill sergeant was prejudiced, they would argue frequently; 
(d) In March 1973, while training at Ft. Benning, Georgia, he was reportedly pushed out of an aircraft while in the process of his first parachute jump; 
(e) In March 1973, he witnessed a service member's (J.P.K.) parachute become entangled in a prop blast from an engine of an airplane - he later saw that individual and he was "messed up;" and 
(f) In March 1974, while assigned to the 82nd Airborne BN, he experienced a malfunction in his parachute and landed in trees.  

The Veteran should be asked to provide any additional information possible regarding the claimed stressors, to include as much detailed information as possible including the dates, places, names of people present, and detailed descriptions of events.  

The Veteran is advised that this information is necessary to obtain supportive evidence of the claimed stressors and that he must be as specific as possible because, without such details, an adequate search for verifying information cannot be conducted.  

3.  Next, contact the appropriate federal records repository and request that they provide any available information that might corroborate the Veteran's alleged in-service stressors, to include any information concerning the injury to J.P.K. as the result of a parachuting accident in March 1973.  See Statement from the Veteran, received February 5, 2010.

All requests and responses, positive and negative, must be documented in the claims file.

4.  After the above development has been completed, schedule the Veteran for a VA psychiatric examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  

Any indicated tests and studies, to include psychological studies, are to be conducted.

The examiner should review the historical records for evidence, to include any behavior changes, that reflect that the claimed personal assault (i.e., when someone held a mirror under the Veteran's stall while he was using the toilet) actually occurred during military service.  In performing such review, the examiner must clearly identify the particular records which are felt to provide corroboration of the incident, and must give an adequate rationale for why it is felt that such records establish that a personal assault actually occurred during military service.

The examiner should identify all psychiatric disorders found to be present (i.e., major depressive disorder, PTSD, etc.).

In regard to EACH diagnosed condition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current disorder had its clinical onset during active service or is related to any in-service stressors described by the Veteran.

If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s) and must specifically address whether the Veteran's identified stressors are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressors.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  Schedule the Veteran for a hearing before a local hearing officer at the RO.  See VA Form 21-4138, dated January 7, 2011.

6.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

